United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-4318
                                    ___________

Heincie John Haller, Trustee of        *
Eyeco Trust,                           *
                                       *
            Appellant,                 *
                                       *
       v.                              *
                                       *
Charles P. Hurley, U.S. Department     *
of Justice,                            * Appeal from the United States
                                       * District Court for the
            Appellee,                  * District of South Dakota
                                       *
John B. Jones, Judge,                  *      [UNPUBLISHED]
                                       *
            Defendant,                 *
                                       *
Lyle Swenson, U.S. Marshal; Irvin      *
N. Hoyt, Bankruptcy Judge; Manuel      *
                                   *
Diaz Saldena, Secretary of Treasury ;  *
Steven D. Hopkins, Revenue Officer;    *
Karen Schreier, U.S. Attorney,         *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: April 21, 1998
                              Filed: May 27, 1998
                                  ___________



      *
       This is how Haller identified this individual defendant in his pro se complaint.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

        Heincie John Haller appeals from the final judgment entered in the United States
District Court1 for the District of South Dakota granting defendants& motion to dismiss
Haller&s complaint for failure to state a claim under Fed. R. Civ. P. 12(b)(6). In his
complaint, Haller asserted broadly that defendants violated various “GOD Given” and
constitutional rights in connection with a prior judicial proceeding, and he did not elaborate
on the factual basis for his claims in opposition to the motion to dismiss. Having carefully
reviewed the record and the parties& briefs, we agree with the district court&s conclusion that
Haller&s complaint failed to state a claim, and, contrary to Haller&s argument on appeal, he
was not entitled to a jury trial. We therefore affirm the judgment of the district court. See
8th Cir. R. 47B.


       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




       1
       The Honorable Lawrence L. Piersol, United States District Judge for the District
of South Dakota.

                                             -2-